 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   GABRIEL ECKARD,

 9                              Plaintiff,                 Case No. C18-1258-RSM-JPD

10          v.                                             MINUTE ORDER

11   DAVID WALTERS, et al.,

12                              Defendants.

13

14          The following Minute Order is made at the direction of the Court, the Hon. James P.

15   Donohue, United States Magistrate Judge:

16          Plaintiff is proceeding pro se and in forma pauperis in this 42 U.S.C. § 1983 prisoner

17   civil rights action. On January 25, 2019, plaintiff filed a motion to voluntarily dismiss this action

18   without prejudice. Dkt. 24. On January 28, 2019, defendants filed a response stipulating to the

19   dismissal. Dkt. 25.

20          Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss

21   an action without a court order by filing a notice of dismissal before the opposing party serves

22   either an answer or a motion for summary judgment. Defendants have not yet served an answer

23   or a motion for summary judgment. Accordingly, the Court construes plaintiff’s motion to




     MINUTE ORDER - 1
 1   dismiss as a notice of voluntary dismissal pursuant to Rule 41(a)(1)(A)(i), and the clerk shall

 2   close this action.

 3           Dated this 5th day of February, 2019.

 4                                                        William M. McCool
                                                          Clerk of Court
 5
                                                      By: /s/ Paula McNabb
 6                                                       Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
